UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1084


In Re:   RANDALL LEE CONRAD,

                 Petitioner.




                   On Petition for Writ of Mandamus.
             (1:04-cr-00297-NCT-1; 1:07-cv-00313-NCT-WWD)


Submitted:    April 8, 2014                  Decided:   April 11, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall Lee Conrad, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Randall Lee Conrad petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his Fed. R. Civ. P. 60(d)(3) motion.             He seeks an order from

this court directing the district court to act.               We find the

present   record   does   not   reveal   undue   delay   in   the   district

court.    Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                          PETITION DENIED




                                    2